In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3378 
SHARRON BALTHAZAR, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CITY OF CHICAGO, JOHN MURPHY, and NICK BECKMAN, 
                                     Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
              No. 10 C 4760 — John W. Darrah, Judge. 
                      ____________________ 

   ARGUED OCTOBER 8, 2013 — DECIDED NOVEMBER 8, 2013 
                ____________________ 

   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
    POSNER, Circuit Judge. Sharron Balthazar sued the City of 
Chicago (which we can ignore) and two of its police officers 
under  42  U.S.C.  §  1983,  charging  that  the  two  officers,  and 
several  others  not  charged,  had  conducted  an  unreasonable 
search of her apartment, in violation therefore of the Fourth 
Amendment, which has been made applicable to searches by 
state or local officers (as in this case) by interpretation of the 
2                                                         No. 12‐3378        


due  process  clause  of  the  Fourteenth  Amendment.  A  jury 
returned a verdict for the defendants, and Balthazar appeals. 
     She lived on the third floor of an apartment house. There 
were two apartments on that floor, one facing the street and 
the other an alley behind the building. Police had a warrant 
to  search  the  apartment  facing  the  alley  for  narcotics.  Both 
apartments  had  rear  doors  about  fifteen  feet  apart  opening 
on a common balcony from which flights of stairs descended 
to  the  ground.  Early  in  a  fall  afternoon  in  2009,  police,  in‐
cluding  the  two  defendant  officers,  arrived  to  execute  the 
search  warrant.  The  officers  climbed  the  stairs  to  the  bal‐
cony. One of them (defendant Beckman) carried a battering 
ram—in police lingo he was the “breach officer” on the war‐
rant team. Beckman swung the ram at the door of the plain‐
tiff’s apartment, breaking it open. According to the plaintiff’s 
testimony (and also  that  of her  14‐year‐old son and  her sis‐
ter—the  son  was  in  the  apartment  with  his  mother  and  her 
cousin; the sister came over later, allegedly to help clean up 
a  mess  created  by  the  police),  the  officers  entered  the 
Balthazar  apartment,  screaming  profanities  and  pointing 
their  guns,  which  included  “long  guns”  (not  further  de‐
fined), “face‐to‐face, like two inches away,” at the occupants 
(the plaintiff, her son, and a cousin, who didn’t testify, of the 
plaintiff’s).  The  officers  handcuffed  the  plaintiff  and  her 
cousin  and  ransacked  the  apartment,  dumping  “flour  and 
sugar everywhere and food on the floor,” opening drawers, 
flipping mattresses, throwing clothing, and in short turning 
the apartment into a “total disaster.” Ten or fifteen minutes 
into the search another officer appeared and told the search‐
ers  they  were  in  the  wrong  apartment,  whereupon  they  all 
left  for  the  other  apartment  on  the  plaintiff’s  floor,  the  one 
for which they had the search warrant. 
No. 12‐3378                                                             3 


    That  is  the  plaintiff’s  version  of  the  facts.  According  to 
the  defendants,  Beckman,  wanting  to  “get  up  the  stairs  as 
quickly  as  possible”  to  avoid  a  “potential  hazard,”  became 
slightly  disoriented  lugging  the  battering  ram—which 
weighed  at  least  30  pounds  and  possibly  as  much  as  85 
pounds—up two and a half flights of stairs (the first floor of 
the  apartment  house  was  a  half  flight  of  stairs  above  the 
ground). As a result he confused the two apartments on the 
plaintiff’s floor. He was the first officer to reach the balcony 
but  officer  Murphy,  the  other  defendant  officer  and  the 
leader  of  the  warrant  team,  was  only  about  ten  feet  behind 
Beckman on the staircase and saw that Beckman was at the 
wrong  door  and  shouted  “wrong  door,  wrong  door!”  Too 
late;  Beckman  had  started  to  swing  the  battering  ram  and 
couldn’t check its momentum, though in an unsuccessful ef‐
fort  to  avoid  hitting  the  door  he  was  able  to  lower  the  ram 
far  enough  that  it  hit  just  the  bottom  of  the  door.  Still,  the 
door burst open and he saw a man inside (it must have been 
the  cousin),  as  did  Murphy  and  another  officer,  who  was 
close behind him. None of the officers entered the plaintiff’s 
apartment. They rushed immediately to the other apartment, 
the  one  designated  in  their  warrant,  and  searched  it  after 
battering in the door when no one answered their demand to 
open  the  door  (there  turned  out  to  be  no  one  in  that  apart‐
ment). 
    The plaintiff’s brief recites Balthazar’s version of the facts 
as if it were Gospel, but changes gears in the argument sec‐
tion  and  says  that  “the  undisputed  facts  at  trial  established 
that  Defendant  Beckman  forcibly  breached  Plaintiff’s  back 
door  and  was  able  to  observe  inside  Plaintiff’s  apartment 
without  a  warrant  or  any  other  legal  justification.  Courts 
have  repeatedly  held  that  viewing  inside  Plaintiff’s  apart‐
4                                                             No. 12‐3378         


ment  under  these  circumstances  constituted  a  search.”  The 
argument  sections  of  her  briefs  contain  no  reference  to  the 
version of the facts to which the plaintiff testified and which 
the lawyer in his  opening  and closing arguments urged  the 
jury  to  accept:  no  reference  to  guns,  handcuffs,  flour  and 
sugar on the floor, mattresses upended, etc. 
     We’ll  discuss  the  objections  of  the  plaintiff’s  lawyer  to 
rulings by the judge concerning the alternative factual narra‐
tive,  in  which  the  “search”  is  a  glance  sans  handcuffs  and 
guns and ransacking. But even if the objections are compel‐
ling,  it  would  be  a  travesty  of  justice  for  the  plaintiff  to  be 
allowed  to  prevail.  If  the  police  officers  did  not  enter  her 
apartment, terrify the occupants by pointing “long guns” at 
them,  handcuff  her  and  her  cousin,  and  ransack  the  apart‐
ment, then her testimony that they did these things was per‐
jured (doubtless to magnify her damages if she prevailed, as 
the police had already voluntarily paid for the damage to the 
door),  because  she  couldn’t  have  been  innocently  mistaken 
in  testifying  to  these  actions.  In  effect  her  counsel  is  telling 
us: “Yes, she lied, and that’s why I’m going to talk just about 
the  alternative  theory,  which  is  that  Beckman,  having  after 
mistakenly  breaking  in  glanced  into  the  apartment  (how 
could he help doing so?) and the glance was a search.” The 
glance‐in  theory  is  true  only  if  the  handcuff‐long‐gun‐
ransack  theory  is  false,  and  if  it’s  false  that  is  because  it’s  a 
fabrication by the plaintiff, aided and abetted by her son and 
sister. It couldn’t be an erroneous recollection. What reason‐
able jury would accept a theory of liability that presupposed 
that the plaintiff was a perjurer? 
   There is every indication that it was indeed a fabrication. 
The  only  witnesses  called  by  the  plaintiff,  besides  herself, 
No. 12‐3378                                                           5 


her  son,  and  her  sister,  were  the  two  defendants  and  one 
other  officer—adverse  witnesses  all  three  of  whom  denied 
the  plaintiff’s  tale.  And  the  sister  did  not  confirm  the  pres‐
ence  of  flour  and  sugar  on  the  kitchen  floor,  or  the  son  his 
mother’s testimony that he was so frightened by the incident 
that he wanted to sleep in her bed “all the time.” He testified 
that  he  played  basketball  later  that  day,  laughed  about  the 
event  with  his  mom,  and  that  within  two  days  the  incident 
was completely gone from his thoughts, except that he “can’t 
believe in the police that much no more”(a remark consistent 
with the police having simply broken open the door by mis‐
take).  While  insisting  that  the  officers  brandished  “long 
guns,”  mother  and  son  were  evasive  and  would  not  testify 
that  by  “long  guns”  they  meant  rifles  or  shotguns  rather 
than pistols. 
    Balthazar did take her son to a hospital several days after 
the incident, presumably for psychiatric counseling, and was 
billed $623 for the visit (plus the same amount for whatever 
counseling or other services she received from the hospital). 
But no medical record of diagnosis or treatment either of her 
or her son was placed in evidence. The son was given a pre‐
scription at the hospital, but he doesn’t know for what, and 
he didn’t fill it. 
    Neither  the  City  claims  adjuster  who  visited  the  apart‐
ment the day of the incident, nor the employee of the Inde‐
pendent  Police  Review  Authority  who  took  the  plaintiff’s 
call  reporting  the  incident,  testified  that  the  plaintiff  had 
complained about anything other than damage to her door.  
    In  his  closing  argument  the  defendants’  lawyer  told  the 
jury:  “Even  plaintiffs’  counsel  doesn’t  believe  his  clients” 
(clients,  not  client,  because  Balthazar’s  son  was  originally  a 
6                                                      No. 12‐3378        


plaintiff,  though  he  dropped  out  of  the  case  at  some  point, 
for  undisclosed  reasons).  The  plaintiff’s  counsel  objected  to 
the  comment  about  not  believing  his  clients,  but  the  judge 
overruled  the  objection  on  the  ground:  “This  is  argument.” 
By  “argument”  the  judge  must  have  meant  that  the  defen‐
dants’ lawyer was drawing an inference from evidence pre‐
sented at the trial. It was not an unreasonable inference, but 
it  was  speculation;  at  most  the  lawyer  could  have  inferred, 
from  the  emphasis  that  the  plaintiff’s  lawyer  placed  on  the 
second theory of liability (what we’re calling the “glance‐in” 
search), that the lawyer didn’t expect the jury to believe the 
first theory. That may have been what the defendants’ law‐
yer meant by the remark, but it was not what she said. What 
she said sounded as if she might have some private knowl‐
edge  that  the  plaintiff’s  lawyer  disbelieved  his  client.  The 
defendants acknowledge in their brief that the statement that 
the  plaintiff’s  counsel  did  not  believe  his  client  was  “im‐
proper.” 
    In closing argument, discussing the theory of the glance‐
in  search,  the  defendants’  lawyer  said:  “Now,  what  about 
seeing inside an apartment as an unreasonable search? What 
does  seeing  inside  mean?  If  taken  literally,  it  means  that 
every  time  a  police  officer  walks  by  a  window  or  an  open 
door,  that  he’s  conducting  a—”  whereupon  the  plaintiff’s 
lawyer objected. The judge overruled the objection. The de‐
fendants’  lawyer  went  on  to  say  that  “with  these  facts,  see‐
ing  a  person  standing  inside  an  apartment  and  nothing 
more, and considering that a search, is not common sense.” 
Again an objection, again overruled. 
   Evidently the jury was confused about what constitutes a 
search, because during  its deliberations  it sent  a note to the 
No. 12‐3378                                                           7 


judge  saying:  “Can  you  please  place  points  of  clarification 
upon  the  following  statement:  ‘A  search  does  not  require 
physical  entry  into  a  home  or  apartment.  Simply  breaching 
an  entry  door  and  seeing  inside  an  apartment  constitutes  a 
search.’ Please provide insight as to if this statement is fact in 
a  court  of  law  or  just  a  general  statement.  Further,  can  you 
define  the  word  ‘seeing’?”  The  judge  responded:  “The  law 
that  you  are  to  apply  is  contained  in  the  jury  instructions. 
Please consider all of them carefully.” 
    In fact the instructions had addressed briefly and clearly 
the very question that the jury asked: “A search does not re‐
quire  physical  entry  into  a  home  or  apartment.  Simply 
breaching  an  entry  door  and  seeing  inside  an  apartment 
constitutes a search.” The instruction had been proposed by 
the plaintiff’s lawyer and unsuccessfully opposed by the de‐
fendants’ lawyer; we’ll see shortly that it was excessively fa‐
vorable  to  the  plaintiff.  The  jury’s  question  quoted  the  pas‐
sage  back  to  the  judge.  Had  the judge  repeated  the  instruc‐
tion  in  response  to  the  jury’s  question,  adding  that  the  in‐
struction was not merely a “general statement” but an exact 
and  correct  statement  of  the  law  and  therefore  binding  on 
the  jury,  and  that  the  word  “seeing”  in  the  instruction  was 
meant  in  the  everyday  sense  of  the  word,  the  jury’s  confu‐
sion  would  almost  certainly  (so  far  as  one  can  be  certain  in 
such  matters  without  interrogating  the  jurors,  which  is  for‐
bidden)  have  been  dispelled.  Merely  to  tell  the  jurors  that 
“the law that you are asked to apply is contained in the jury 
instructions” failed to direct them to the one instruction that 
would dispel any confusion. 
   Over  and  over  again  in  their  brief  the  defendants  recite 
the  mantra  that  juries  are  presumed  to  obey  the  judge’s  in‐
8                                                          No. 12‐3378        


structions. It is true that a verdict consistent with correct in‐
structions can’t be assumed to have been based on a misun‐
derstanding by the jury. But a false statement by counsel to 
the jury, left uncorrected by the judge, or a cryptic answer to 
a  question  submitted  to  the  judge  by  the  jury,  can  under‐
mine  the  reliability  of  the  verdict  even  if  there  is  no  actual 
error in the instructions. Clarity is as important as accuracy 
given  the  limitations  of  jurors’  comprehension.  See,  e.g., 
Skidmore v. Baltimore & Ohio R.R., 167 F.2d 54, 64–65 (2d Cir. 
1948); Dennis J. Devine, Jury Decision Making: The State of the 
Science  (2012);  Bethany  K.  Dumas,  “Jury  Trials:  Lay  Jurors, 
Pattern  Jury  Instructions,  and  Comprehension  Issues,”  67 
Tenn.  L.  Rev.  701  (2000).  But  the  bobbles  we’ve  mentioned 
were  harmless,  given  the  collapse  of  the  plaintiff’s  primary 
theory.  That  left,  as  the  only  alternative  characterization  of 
the incident of the broken door, an innocent mistake by the 
police.  And  a  search  resulting  from  an  innocent  mistake  is 
not  unreasonable  and  so  does  not  violate  the  Fourth 
Amendment. Maryland v. Garrison, 480 U.S. 79, 88–89 (1987). 
    We  even  doubt  that  what  happened  in  this  case  should 
be  considered  a  “search.”  Police  forced  open  the  door  of  a 
residence by mistake, realized their mistake immediately (in 
fact  before  the  door  opened—for  remember  that  Beckman 
tried to check the forward motion of the battering ram), and 
left  immediately.  With  the  door  open  in  front  of  him  he 
couldn’t  have  avoided  seeing  into  the  apartment  without 
closing  his  eyes  (which  would  have  been  dangerous).  But 
having  learned  before  looking  that  it  was  the  wrong  apart‐
ment, he wasn’t using his eyes to search for anything. Seeing 
can be searching, but isn’t always. Even before the door fell 
open, Beckman knew there was nothing to search for in the 
plaintiff’s apartment. 
No. 12‐3378                                                        9 


    This is not to suggest that entry is required for a search; 
otherwise a wiretap wouldn’t be a search. Entry is neither a 
necessary nor a sufficient condition of searching. But an ac‐
cidental  entry,  or  an  accidental  breaking  of  a  door,  which 
exposes  the  interior,  followed  by  a  glance  unrelated  to  any 
interest  in  contraband  or  other  evidence  of  crime,  followed 
by an immediate withdrawal, is not a search. 
     The error in equating seeing with searching is especially 
patent  with  respect  to  the  other  defendant,  officer  Murphy. 
It  was  he  who  climbing  the  stairs  behind  Beckman  shouted 
“wrong  door.”  When  he  reached  the  top  of  the  stairs  the 
door  to  Balthazar’s  apartment  was  open.  Murphy  saw  the 
interior of the apartment through the open door. He knew it 
was  the  wrong  apartment;  it  wasn’t  his  fault  that  the  door 
was open and that when you face an open door you see into 
the interior. If you know you’re in the wrong place—a place 
you’re  not  authorized  to  search  or  want  to  search—the  un‐
avoidable glance through the open door is not a search. 
                                                        AFFIRMED.